DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species 3, claims 1-6, 9, 11, and 12 in the reply filed on 01/28/22 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement with respect to the species is improper since it attempts to force the Applicant into selecting a single species (see second paragraph under Improper Species Requirement).  This is not found persuasive because the different species contain mutually exclusive characteristics which result in search burden and the purpose of the species restriction to elect a single species for examination is to reduce the search burden. Therefore, the species restriction is deemed proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/22.
Response to Amendment
The Examiner acknowledges and accepts the preliminary amendment filed on 01/28/22.
Claims 13-20 are canceled;
Claims 7, 8, and 10 are withdrawn; and

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 102a2 as being anticipated by HELLMIG et al. (US PG Pub 2018/0038944 A1) (05/26/20 IDS).
Regarding claim 1, HELLMIG discloses a method of fabricating vertical-cavity surface-emitting lasers (VCSELs) with wafer level optics (WLO) (FIG. 5, [0071]), the method comprising: 
providing a wafer having a plurality of VCSEL mesas (110/120/130, FIG. 5, where 110/120/130 are VCSELs having different diameter of mesas and are grown on a common substrate, [0071]); 
forming a first WLO (112, FIG. 5, [0071]) on a first zone of VCSEL mesas (a first zone where the first group of VCSELs 110 are located, FIG. 5) in the plurality of VCSEL mesas, wherein the first WLO is configured to diverge a laser emission of the first zone of VCSEL mesas (“The divergence angle of the first group of laser devices 110 is further modified by means of a first optical device 112 such that the laser devices 105 emit laser light with a narrow divergence angle,” [0071]); and 
forming a second WLO (122, FIG. 5, [0071]) on a second zone of VCSEL mesas (a second zone where the second group of VCSELs 120 are located, FIG. 5) in the 
Regarding claim 3, HELLMIG discloses the first WLO is configured to provide a first divergence angle for beam expansion to the laser emission of the first zone of VCSEL mesas (“The divergence angle of the first group of laser devices 110 is further modified by means of a first optical device 112 such that the laser devices 105 emit laser light with a narrow divergence angle,” [0071]), and wherein the second WLO is configured to provide a second divergence angle to the laser emission of the second zone of VCSEL mesas, the first divergence angle different from the second divergence angle (“The divergence angle of the second group of laser devices 120 is modified by means of a second optical device 122 such that the laser devices 105 emit laser light with a broad divergence angle,” [0071]).
Regarding claim 5, HELLMIG discloses each of the VCSEL mesas is configured to emit near-infrared light (“It is a basic idea of the present invention to provide a flexible and simple illumination device for illuminating a three dimensional arrangement in the infrared wavelength range at wavelength above 750 nm,” [0079]).
Regarding claim 11, HELLMIG discloses the first WLO includes at least one of a refractive optic, a surface relief grating, a blaze grating, a chirped grating, catadioptric lenses or prisms, a metalens, a reflective optic, or an engineered diffuser (112/122 are array of micro lenses which are a type of refractive optic, [0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over HELLMIG et al. in view of Chen (US PG Pub 2007/0071056 A1).
Regarding claim 2, HELLMIG has disclosed the method outlined in the rejection to claim 1 above except the first WLO is configured to provide a first tilt angle to the laser emission of the first zone of VCSEL mesas, and wherein the second WLO is configured to provide a second tilt angle to the laser emission of the second zone of VCSEL mesas, the first tilt angle different from the second tilt angle. 
Chen discloses forming a first WLO (42, FIG. 3, [0030]) over a first zone of VCSELs (a first zone comprising 28, FIG. 3, [0029]) and a second WLO (44, FIG. 3, [0030]) over a second zone of the VCSELs (a second zone comprising 30, FIG. 3, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first WLO and the second WLO of HELLMIG with a first tilt angle and a second tilt angle different from the first tilt angle as taught by Chen in order to obtain laser output from small VCSEL chips that can be fanned out over a considerably greater region of the view ([0005] of Chen).
Regarding claim 4, HELLMIG has disclosed the method outlined in the rejection to claim 1 above and further discloses a third WLO in a third zone in FIG. 7 except forming a third WLO on a third zone of VCSEL mesas in the plurality of VCSEL mesas, wherein the third WLO is configured to diverge laser emissions of the third zone of VCSEL mesas at a third tilt angle different from a first tilt angle of the first zone and a second tilt angle of the second zone. 
Chen discloses forming a first WLO (42, FIG. 3, [0030]) over a first zone of VCSELs (a first zone comprising 28, FIG. 3, [0029]) and a second WLO (44, FIG. 3, [0030]) over a second zone of the VCSELs (a second zone comprising 30, FIG. 3, [0029]), and a third WLO (46, FIG. 3, [0030]) over a third zone of the VCSELs (a third zone comprising 32, FIG. 3, [0029]), wherein the first WLO is configured to provide a first tilt angle (50, FIG. 3, [0030]) to a laser emission (18, FIG. 3, [0030]) of the first zone of the VCSELs, and wherein the second WLO is configured to provide a second tilt 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first WLO, the second WLO, and the third WLO of HELLMIG with a third tilt angle different from a first tilt angle and a second tilt angle as taught by Chen in order to obtain laser output from small VCSEL chips that can be fanned out over a considerably greater region of the view ([0005] of Chen).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HELLMIG et al. in view of WO 2006/011370 A1 (herein WO’370).
Regarding claim 6, HELLMIG has disclosed the method outlined in the rejection to claim 1 above except the wafer includes a gallium arsenide substrate layer. WO’370 discloses “For example, using GaAs or InGaAs as the material of the quantum well active layer 9, the laser device may be configured in a near-infrared surface emitting laser structure, or in a visible surface emitting laser structure such as InGaP or AlGalnP. It may be configured.” ([0056]) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer with a GaAs substrate layer in order to obtain desired near infrared wavelength output, since it has been held to be within the general skill of a worker in the art to select a known .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HELLMIG et al. in view of CARSON et al. (US PG Pub 2020/0335942 A1).
Regarding claim 12, HELLMIG has disclosed the method outlined in the rejection to claim 1 above except dicing the wafer to form individual VCSEL illuminators out of the VCSEL mesas, wherein the individual VCSEL illuminators include either the first WLO or the second WLO. CARSON generally discloses forming individual laser chips by dicing ([0066]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of HELLMIG with dicing the wafer to form individual VCSEL illuminators out of the VCSEL mesas, wherein the individual VCSEL illuminators include either the first WLO or the second WLO as taught by CARSON in order to form individual laser chips.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828